By the Court.
This case comes before us on exceptions taken before a single justice on the trial of an appeal from a decree of the Probate Court allowing with modifications an account of an executrix. The chief, issue was the value of legal services rendered by an attorney in the proof of the will and the settlement of the estate. The single justice found that it was difficult to determine the amount of time spent by the attorney in connection with the various affairs of the estate and found on all the evidence that the sum allowed by the judge of the Probate Court was reasonable and adopted it as his own finding. The ninth request of the appellant involved no ruling of law but related wholly to facts. Its denial was in no way inconsistent with the granting of all the several requests for rulings of.law presented by the appellant. The record discloses no question of law for our decision. The whole controversy between the parties was purely one of fact. The findings made are not irrational and might have been made on the evidence.

Exceptions overruled.